ORDER
PER CURIAM.
The State of Missouri (“the State”) appeals from the trial court’s grant of John Alexander’s (“Respondent”) motion to suppress. The State argues the trial court erred in granting Respondent’s motion to suppress because: (1) Respondent never invoked his right to remain silent, and a reasonable police officer would not have believed Respondent invoked that right based on the full context of his statements; and (2) even if Respondent invoked his right to remain silent, the police officer scrupulously honored that right before questioning Respondent again.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not clearly, err. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).